Case 3:19-cv-01770-G-BH Document 152 Filed 09/11/20           Page 1 of 2 PageID 671



                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION




MARK CARROLL,                               )
                                            )
             Plaintiff,                     )
                                            )
VS.                                         )      CIVIL ACTION NO.
                                            )
BUSINESS SOLUTIONS TRANSPORT                )      3:19-CV-1770-G (BH)
LLC,                                        )
                                            )
             Defendant.                     )


       ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
  RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

      After reviewing all relevant matters of record in this case, including the

Findings, Conclusions, and Recommendations of the United States Magistrate Judge

(“FCR”) (docket entry 143) and all objections thereto, in accordance with 28 U.S.C.

§ 636(b)(1), the undersigned District Judge is of the opinion that the Findings and

Conclusions of the Magistrate Judge are correct and they are accepted as the Findings

and Conclusions of the Court.

      In the FCR, the Magistrate Judge recommended that the plaintiff be afforded

an opportunity to file a second amended complaint, either within 14 days or by a

deadline set by this court. FCR at 9. The court hereby grants the plaintiff until

September 25, 2020 to file his second amended complaint. If the plaintiff fails to
Case 3:19-cv-01770-G-BH Document 152 Filed 09/11/20          Page 2 of 2 PageID 672



file a second amended complaint, this action will be subject to dismissal with

prejudice.

      SO ORDERED.


September 11, 2020.

                                        ________________________________
                                        A. JOE FISH
                                        Senior United States District Judge




                                         -2-
